
      
        DEPARTMENT OF COMMERCE
        National Oceanic and Atmospheric Administration
        50 CFR Part 648
        RIN 0648-XF093
        New England Fishery Management Council; Public Meeting
        
          AGENCY:
          National Marine Fisheries Service (NMFS), National Oceanic and Atmospheric Administration (NOAA), Commerce.
        
        
          ACTION:
          Notice of a public meeting.
        
        
          SUMMARY:

          The New England Fishery Management Council (Council) is scheduling a public meeting of its Herring Advisory Panel on Tuesday, January 10, 2017, to consider actions affecting New England fisheries in the exclusive economic zone (EEZ). Recommendations from this group will be brought to the full Council for formal consideration and action, if appropriate.
        
        
          
          DATES:

          This meeting will be held on Tuesday, January 10, 2017, at 10 a.m., to view the agenda see SUPPLEMENTARY INFORMATION.
        
        
          ADDRESSES:
          The meeting will be held at the Four Points by Sheraton, 1 Audubon Road, Wakefield, MA 01880: (781) 245-9300.
          
            Council address: New England Fishery Management Council, 50 Water Street, Mill 2, Newburyport, MA 01950.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Thomas A. Nies, Executive Director, New England Fishery Management Council; telephone: (978) 465-0492.
        
      
      
        SUPPLEMENTARY INFORMATION:
        
        Agenda

        The Advisory Panel will review alternatives and analyses prepared for Framework Adjustment 5 to the Atlantic Herring Fishery Management Plan (FMP), an action considering modification of accountability measures (AMs) that trigger if the sub-ACL of Georges Bank haddock is exceeded by the midwater trawl herring fishery. The panel may recommend preferred alternatives for the Committee to consider for final action. The panel will also review preliminary outcomes from the recent workshop held in December, on Management Strategy Evaluation of Atlantic Herring Acceptable Biological Catch control rules being considered in Amendment 8 to the Atlantic Herring FMP. The panel may recommend a range of alternatives for the Committee to consider including in Amendment 8 related to harvest control rule alternatives. The panel will review public comments on the herring related measures being considered in the Omnibus Industry Funded Monitoring (IFM) Amendment. The panel may recommend preferred alternatives for the Committee to consider. Address other business, as necessary.
        Special Accommodations
        This meeting is physically accessible to people with disabilities. Requests for sign language interpretation or other auxiliary aids should be directed to Thomas A. Nies, Executive Director, at 978-465-0492, at least 5 days prior to the meeting.
        
          Authority:
           16 U.S.C. 1801 et seq.
          
        
        
          Dated: December 19, 2016.
          Tracey L. Thompson,
          Acting Director, Office of Sustainable Fisheries, National Marine Fisheries Service.
        
      
      [FR Doc. 2016-30821 Filed 12-22-16; 8:45 am]
       BILLING CODE 3510-22-P
    
  